IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00281-CV

                     IN THE INTEREST OF H.B., A CHILD



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 16-001947-CV-361


                           MEMORANDUM OPINION


       Jack B. appeals from an order that terminated the parent-child relationship

between him and his child, H.B. See TEX. FAM. CODE ANN. § 161.001 (West 2014). Jack's

appointed counsel has filed an Anders brief asserting that the appeal presents no issues

of arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). The procedures set forth in Anders v. California are applicable to appeals of orders

terminating parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002,

order). Counsel advised Jack that counsel had filed the brief pursuant to Anders and that

Jack had the right to review the record and file a pro se response on his own behalf.

Counsel also provided Jack with a copy of the record. Jack did not file a response with
this Court.

        Counsel included a detailed recitation of the facts in the Anders brief and asserted

that counsel reviewed the trial court's jurisdiction and the record for any potentially

meritorious issues, and determined there is no non-frivolous issue to raise in this appeal.

Counsel's brief discusses the sufficiency of the evidence relating to one ground of the

three on which the termination was granted and the best interest of the child. Counsel's

brief also presents potential evidentiary issues from the trial and why those issues do not

have merit. Counsel's brief evidences a professional evaluation of the record, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812-813 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 406-408 (Tex. Crim. App. 2008).

        Upon the filing of the Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); see also In re G.P., 535 S.W.3d 531, 536 (Tex. App.—Waco 2016, pet. denied).

Arguments are frivolous when they "cannot conceivably persuade the court." McCoy v.

Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

        We have carefully reviewed the entire record and the Anders brief, and determine

that the appeal is frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009,

pet. denied). Accordingly, we affirm the trial court's order of termination.


In the Interest of H.B., a Child                                                        Page 2
CONCLUSION

        Having found no meritorious issues presented in this appeal, we affirm the

judgment of the trial court.




                                       TOM GRAY
                                       Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 21, 2018
[CV06]




In the Interest of H.B., a Child                                             Page 3